DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the section of said at least one opening" in line 5.  There is insufficient antecedent basis for this limitation in the claim. There is no particular section of the opening recited in claim 3 or in claim 1. For the purposes of examination, this will be interpreted to mean that the extracting element corresponds to any part of the opening. 
Claim 10 recites the limitation "said two opposing recesses
Claim 12 recites the limitations:
 "each respective hole" in lines 8-9. 
“the holes of said perforated elements”
There is insufficient antecedent basis for these limitations in the claim. Although there are perforated elements recited, they are not explicitly recited has having a hole. Further, it is unclear if “each respective hole” would refer to a hole on the perforated element or another hole. For the purposes of examination, “each respective hole” and “the holes of said perforated elements” are interpreted to refer to perforations on the perforated elements. 
Regarding claim 15, the claim recites the limitation “strips of deformable rigid material.” It is unclear what material is deformable but also rigid. ‘Deformable’ would refer to a material capable of being reshaped whereas ‘rigid’ refers to a material unable to be bent or forced out of shape. It is not clear what material is both rigid and deformable. The instant specification does not disclose what the deformable rigid material is. Examiner suggests correcting to semi-rigid, inelastic, or removing either ‘rigid’ or ‘deformable’ from the claim. For the purposes of examination, this will be interpreted to mean any material that is either rigid or deformable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dean (US 2009/0072436) modified by Shaffer (US 3,685,942).
Regarding claim 1, Dean meets the claimed, a mold (Dean [0041] teaches a mold) comprising: - a hollow body (2) having at least one opening (3) (Dean [0045] teaches a middle plate (hollow body) 106 with apertures (openings), 140a and 140b, that form the mold) defining at least one respective forming zone; (Dean [0047] teaches a cavity (forming zone) 120 in the middle plate) a first element (4) combined with said hollow body (2) for closing, and opening said at least one opening (3) at a first side of said at least one forming zone; (Dean [0041] teaches a top mold plate (first element) 102 and [0043] teaches the top plate closes against the middle plate (hollow body) where the article is molded) -a second element (5) combined with said hollow body (2) for closing, and opening, said at least one opening (3), at a second side of said at least one forming zone; (Dean [0043] teaches a bottom mold plate (second element) 104 which closes against the middle plate (hollow body) when the article is molded.) 

    PNG
    media_image1.png
    704
    832
    media_image1.png
    Greyscale












wherein at least one of said hollow body (2), said first element (4) or said second element (5), comprises a plurality of holes (6) which are open in said at least one forming zone, such that said at least one forming zone is fluidically communicating with the environment outside of said mould.
Analogous in the field of molds, Shaffer meets the claimed, wherein at least one of said hollow body (2), said first element (4) or said second element (5), comprises a plurality of holes (6) which are open in said at least one forming zone, such that said at least one forming zone is fluidically communicating with the environment outside of said mould (Shaffer col. 2 lines 25-29 teach that a plurality of air holes are provided in the end of a housing (hollow body) of a mold to expel air (fluidly communicate) out of the mold.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Dean with the air holes of Shaffer in order to expel air from the mold as the mold cavity is being filled, see Shaffer col. 2 lines 26-29.
Regarding claim 2, Dean meets the claimed, the mold (1) according to claim 1, wherein at least one  of: said first element (4) or said second element (5) comprises at least one respective head portion (7, 8) to close said at least one opening (3), said at least one head portion (7, 8) remaining at least partially inside said at least one forming zone (Dean Figure 1 and [0041] teach that the surfaces (heads) of the top or bottom plates (first and second elements) will form the mold cavity (forming zone) when closed.)
 the mold (31) according to claim 1, wherein said hollow body (32) is constrained to at least one of: said first element (34) or said second element (35) so that to be movable with respect to at least one of: said first element (34) or said second element (35), (Dean [0043] teaches the top and bottom mold plates (first and second elements) are hinged and movable to close the middle plate (hollow body)) wherein said hollow body (32) comprises at least one first portion (32a) and one second portion (32b) which are paired to delimit said at least one forming zone and constrained to one another so as to be movable one to another, (Dean [0045] teaches the middle plate (hollow body) has a middle mold plate insert (first portion) 150 which shapes the mold and is removable, Dean [0005] teaches there can be more than one mold insert) said mold (31) comprising combining means (32c, 32d) adapted to allow the relative movement between said hollow body (32) and at least one of: said first element (34) or said second element (35), (Dean [0041] describes a hinge between the middle plate (hollow body) and top plate (first element) to allow them to move together) and between said first portion (32a) and said second portion (32b), wherein said combining means are preferably selected from the group of: interlocked combining means, elastic combining means, snap-fit combining means, magnetic combining means, combining means consisting of weak portions, hinges, and hooks (Dean [0041] describes a hinge, Dean [0046] teaches the middle molding insert (first portion) 150 is attached using a bolt or screw which would meet the broadest reasonable interpretation of interlocked combining means.)
Regarding claim 6, Dean meets the claimed, the mold according to claim 1, wherein said hollow body comprises at least one first portion and one second portion which are paired to delimit said at least one forming zone, (Dean [0042] and [0045] teaches the middle plate (hollow body) has a mold insert (first portion) to form the cavity (forming zone) and Dean [0005] teaches there can be more than one mold insert (second portion) in the mold plate) wherein said at least one first portion and one second portion are removably combined one another, or wherein said at least one first portion and one second portion are constrained to one another so that to be movable one to another (Dean [0042] and [0045] teach that the mold inserts (first and second portions) are removable and [0005] teaches that more than one mold insert can be used.)
Regarding claim 7, Dean meets the claimed, the mold according to claim 1, wherein said hollow body comprises at least one first portion and one second portion (Dean [0047] teach top (first portion) and middle (second portion) plate inserts) which are preferably removably combined with at least one of: said first element or said second element, (Dean [0045] teaches that the top and middle plate inserts are movable and removable) wherein said at least one first portion and one second portion are abutting abut one another to delimit said at least one forming zone (Dean [0047] teaches that the mold inserts (first and second portions) are closed together to form a cavity (forming zone) in the mold.)
Regarding claim 8, Dean meets the claimed, the mold according to claim 6 comprising at least one of: combining means to removably couple said first portion with said second portion, or combining means for the possibly removable coupling of said first portion and said second portion with at least one of: said first element or said second element, wherein said combining means are selected from the group consisting of: interlocked combining means, elastic combining means, snap-fit combining means, magnetic combining means, combining means consisting of weak portions, hinges, and hooks (Dean [0041] teaches the top mold insert (first portion) is removable and connected to the top plate (first element) using bolts, screws, or the like. Bolts and screws meet the broadest reasonable interpretation of interlocked combining means.)
Regarding claim 13, Dean meets the claimed, the mold according to claim 1, wherein said at least one forming zone is essentially at least one of: flattened, and/or elongated, and/or linear, or otherwise cylindrical (Dean Figure 1 shows the forming zone is both flat and elongated.)
Regarding claim 14, Dean does not explicitly meet the claimed, the mold according to claim 6, claim 6, wherein said hollow body (82) comprises a third portion (82c) interposed between said first portion (82a) and said second portion (82b) to delimit said at least one forming zone, wherein said third portion (82c) is removably combined with at least one of: said first portion or said second portion, however, Dean [0005] says there can be multiple inserts and [0042] and [0045] describe how the mold inserts are removable to form the mold cavity (forming zone). 
It would have been obvious to a person of ordinary skill in the art to combine the first and second portion of Dean with a third portion in order to form more cavities for molding, see Dean [0005] and [0042]. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Dean  as applied to claim 1 above, and further in view of Drylie (US 2015/0151211).
Regarding claim 3, modified Dean does not meet the claimed, the mold (1, 31, 81) according to claim 1 comprising an extractor (20) adapted to cooperate with said at least one forming zone, wherein said extractor (20) comprises at least one extracting element having at least one portion whose section essentially corresponds to the section of said at least one opening (3), wherein said at least one extracting element is  constrained to said first element or said second element, wherein said extractor is made in one piece with said first element, said second element or said hollow body.
Analogous in the field of molds, Drylie meets the claimed, the mold (1, 31, 81) according to claim 1 comprising an extractor (20) adapted to cooperate with said at least one forming zone, wherein said extractor (20) comprises at least one extracting element having at least one portion whose section essentially corresponds to the section of said at least one opening (3), (Drylie [0086]-[0087] teach an ejector plate (extractor) is used to push molding material out of the mold to form the final molded product) wherein said at least one extracting element is  constrained to said first element or said second element, wherein said extractor is made in one piece with said first element, said second element or said hollow body (Drylie [0005] taches the ejector plate (extractor) is fixed to a pump mechanism (analogous to a first element) in the mold.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Dean with the ejector (extractor) of Drylie in order to efficiently remove the casted material from the mold, see Drylie [0044].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over modified Dean as applied to claim 1 above, and further in view of Cannone (US 5,954,561).
 Regarding claim 4, Dean meets the claimed, the mold according to claim 1 wherein said hollow body (2) (Dean [0045] teaches a middle plate 106 or hollow body) comprises a side wall (11) surrounding said at least one opening (3) and having two opposing edges (12), (Dean Figure 1 shows a side wall around the opening.) 
Dean does not meet the claimed, said mold (1) comprising at least two opposing recesses (13) wherein said two opposing recesses (13) have respective ends opening in opposing positions on the same edge between said two opposing edges (12), or wherein said two opposing recesses have respective ends opening in corresponding positions on each of said two opposing edges, one recess per edge.
Analogous in the field of molds, Cannone meets the claimed, said mold (1) comprising at least two opposing recesses (13)  wherein said two opposing recesses (13) have respective ends opening in opposing positions on the same edge between said two opposing edges (12), or wherein said two opposing recesses have respective ends opening in corresponding positions on each of said two opposing edges, one recess per edge (Cannone Figure 1 shows a sidewall of a mold with two recesses, 16 and 17, the ends of both recesses open opposite to each other.)

    PNG
    media_image2.png
    386
    385
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Dean with the opposing recesses of Cannone in order to mold particular shapes, see Cannone col. 4 lines 1-8.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Dean as applied to claim 1 above, and further in view of LaDuke (US 2017/0050118).
Regarding claim 9, modified Dean does not meet the claimed, the mold according to claim 1, further comprising two opposing appendages (14) jutting from said hollow body (2) outside of said at least one opening (3), wherein each of said two opposing appendages (14) is provided with a respective recess (15).
Analogous in the art of molds, LaDuke meets the claimed, the mold according to claim 1, further comprising two opposing appendages (14) jutting from said hollow body (2) (LaDuke [0048] and Figure 2 show securing structures (appendages) 20 on opposing angles which stick out from mold section (hollow body) 10) outside of said at least one opening (3), wherein each of said two opposing appendages (14) is provided with a respective recess (15) (LaDuke [0048] teaches each securing strip (appendage) has an eyelet.)

    PNG
    media_image3.png
    669
    638
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of modified Dean with the appendages and recesses of LaDuke in order to provide a structure to secure and anchor the mold, see LaDuke [0048].
Regarding claim 10, modified Dean does not meet the claimed, the mold according to claim 9, wherein each recess (15) of said appendages (14) has a respective open end in a direction opposite to that of said ends opening of said two opposing recesses (LaDuke Figure 2 shows the eyelets (recesses) 22 open opposite to the opening of the mold, release structure 18.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of modified Dean with the recesses and opposing recesses of LaDuke in order to secure the mold shape, see LaDuke [0048]-[0049].
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Dean as applied to claim 1 above, and further in view of Harvey (US 6,176,464).
Regarding claim 11, modified Dean meets the claimed, the mold according to claim 1, hollow body (2), said first element (4) and said second element (5) (Dean [0043] teaches top and bottom plates (first and second elements), [0041] teach a mold with a hollow body.)
Modified Dean does not disclose tightening means and does not meet the claimed, further comprising tightening means (16) to tighten one another said wherein said tightening means (16) comprise at least one clasp removably combined with said hollow body (2), said first element (4) and said second element (5), and wherein at least one of said hollow body (2), said first element (4) or said second element (5), comprises at least one housing seat (17) engaged by said tightening means (16).
Analogous in the field of molds, Harvey meets the claimed, further comprising tightening means (16) to tighten one another (Harvey col. 3 lines 31-50 teach a fastener) said wherein said tightening means (16) comprise at least one clasp removably combined with said hollow body (2), said first element (4) and said second element (5), (Harvey col. 3 lines 31-50 teach a fastener which removably snappably couples (clasps) the mold parts (elements) together) and wherein at least one of said hollow body (2), said first element (4) or said second element (5), comprises at least one housing seat (17) engaged by said tightening means (16) (Harvey col. 3 lines 13-15 teach the fasteners are received in apertures (housing seat) to tighten the mold parts or elements) 
The courts have held that it would have been obvious to a  person of ordinary skill in the art before the filing date to combine prior art elements according to a known method to yield predictable results, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of modified Dean with the clasp tightening means of Harvey in order to couple members together, see Harvey col. 1 lines 37-39.
Regarding claim 12, Dean does not meet the claimed, the mold according to claim 1, comprising tightening means to tighten one another said hollow body (2), said first element (94) and said second element (95), wherein said tightening means comprise a plurality of jutting elements (96) made in one piece with said first element (94), and a respective plurality of perforated elements (97) made in one piece with said second element (95), wherein each of said perforated elements (97) is movable between at least one catch position in which each respective hole (98) is engaged by a respective jutting element (96), and at least one release position in which the holes (98) of said perforated elements (97) are disengaged from said jutting elements (96).
Harvey meets the claimed, the mold according to claim 1, comprising tightening means to tighten one another said hollow body (2), said first element (94) and said second element (95), (Harvey col. 4 lines 19-21 and 38-43 teach latches are used to open and close (tighten) mold members) wherein said tightening means comprise a plurality of jutting elements (96) made in one piece with said first element (94), (Harvey Figure 4B shows the open configuration with jutting elements on one side of the mold element) and a respective plurality of perforated elements (97) made in one piece with said second element (95), (Harvey Figure 4B shows the perforated elements on another side of the mold element) wherein each of said perforated elements (97) is movable between at least one catch position in which each respective hole (98) is engaged by a respective jutting element (96), and at least one release position in which the holes (98) of said perforated elements (97) are disengaged from said jutting elements (96) (Harvey Figures 4A shows the closed configuration when the latches 108’’ jutting elements match with the perforated elements and Figure 4B shows the open configuration when they are disengaged.)

    PNG
    media_image4.png
    671
    559
    media_image4.png
    Greyscale

.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Dean as applied to claim 1 above, and further in view of Cordova (US 6,767,938).
Regarding claim 15, modified Dean meets the claimed, the mold of claim 1 (Dean modified by Shaffer teach all the limitations of the mold of claim 1.)
Modified Dean does not meet the claimed, a kit comprising at least one of: - a pack of a water-sensitive product (22), in powder or gel granule form; - a pack of strings, comprising at least one line (23) which is ring-like closed; or - a pack of strips of deformable rigid material comprising at least one strip (24) of said material.
Analogous in the field of molding kits, Cordova meets the claimed, a kit (Cordova col. 2 lines 35-44 teach a toy kit) comprising at least one of: - a pack of a water-sensitive product (22), in powder or gel granule form; - a pack of strings, comprising at least one line (23) which is ring-like closed; or - a pack of strips of deformable rigid material comprising at least one strip (24) of said material (Cordova col . 9 lines 27-34 teach water soluble borate salts.)
It would have been obvious to a person of ordinary skill in the art to combine the mold of modified Dean with the kit and water-sensitive product of Cordova in order to provide a gallant and thickening agent, see Cordova col. 9 lines 29-41
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            
/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744